                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION

GREG STEVENS                                              CIVIL ACTION NO. 19-0823

                                                          SECTION P
VS.
                                                          JUDGE TERRY A. DOUGHTY

JOSH DUNN, ET AL.                                         MAG. JUDGE KAREN L. HAYES

                                           JUDGMENT

       The Report and Recommendation of the Magistrate Judge having been considered,

together with the written objections thereto filed with this Court, and, after a de novo review of

the record, finding that the Magistrate Judge’s Report and Recommendation is correct and that

judgment as recommended therein is warranted,

       IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff Greg Stevens’ claims

are DISMISSED WITH PREJUDICE as frivolous and for failing to state claims on which

relief may be granted.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff’s request

to dismiss his charges is DISMISSED WITHOUT PREJUDICE to Plaintiff’s right to pursue

habeas corpus relief after he exhausts all available state court remedies.

       MONROE, LOUISIANA, this 18th day of September, 2019.




                                                   ______________________________________
                                                   TERRY A. DOUGHTY
                                                   UNITED STATES DISTRICT JUDGE
